ou? Case 3:20-cr-00873-DMS Document 1 Filed 02/11/20 PagelD.1 Page 1 of 4 wey?”

2 i\ we UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

UNITED STATES OF AMERICA, ) Magistrate Docket No. :

Plaintiff, 20MJ0639 |

v. ) COMPLAINT FOR VIOLATION OF: |

) Title 8, USC 1324(a)(1)(A)(ii) |

} Transportation of Illegal Aliens

Title 8, USC 1324(a)(2)(B)(iii) Bringing In

Adam Carrazco MADRIS, . Illegal Aliens Without Presentation

Agar Edmundo HUITRON-Castillo, ) - j L. f i :

) —_ ee i

) | FEB 14 2020 |

) !

Defendant. | een merneenne

on RET Ebon] |

The undersigned complainant being, duly sworn, states: BY -
COUNT ONE

On or about February 10, 2020, within the Southern District of California, defendant Adam
Carrazco MADRIS, with the intent to violate the immigration laws of the United States, i
knowing or in reckless disregard of the fact that certain aliens, namely, Javier FRANCISCO-
Martinez, Juvenal FRANCISCO-Martinez, Antonio REYES-Camacho and Nerineo REYES- |
Perez, had come to, entered and remained in the United States in violation of law, did transport
and move, said aliens within the United States in furtherance of such violation of law; in
violation of Title 8, United States Code, Section 1324(a)(1)(A)(ii).

COUNT TWO
On or about February 10, 2020, within the Southern District of California, defendant Agar
Edmundo HUITRON-Castillo, knowingly or in reckless disregard of the fact that certain aliens,
namely, Javier FRANCISCO-Martinez, Juvenal FRANCISCO-Martinez, Antonio REYES-
Camacho and Nerineo REYES-Perez, had not received prior official authorization to come to,
enter and reside in the United States, did bring to the United States said aliens and upon arrival
did not bring and present said aliens immediately to an appropriate immigration officer at a
designated port of entry; in violation of Title 8, United States Code, Section 1324(a)(2)(BY(iii).

j

op pie es eg g nner pect
Case 3:20-cr-00873-DMS Document1 Filed 02/11/20 PagelD.2 Page 2 of 4

And the complainant further states that this complaint is based on the attached probable cause
statement, which is incorporated herein by reference.

SIGNATURE OF COMPLAINANT
Giancarlo Lugo

Border Patrol Agent

SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE,
THIS 11th DAY OF February, 2020. Wwf

 

ted States Magistrate Judge

oped BURKHARDT

 
Case 3:20-cr-00873-DMS Document1 Filed 02/11/20 PagelD.3 Page 3 of 4
CONTINUATION OF COMPLAINT:

Adam Carrazco MADRIS,
Agar Edmundo HUITRON-Castillo,

PROBABLE CAUSE STATEMENT
The complainant states that Javier FRANCISCO-Martinez, Juvenal FRANCISCO-Martinez,
Antonio REYES-Camacho and Nerineo REYES-Perez, are citizens of a country other than the
United States; that said aliens have admitted that they are deportable; that their testimony is ,
material, that it is impracticable to secure their attendance at the trial by subpoena; and they are
material witnesses in relation to this criminal charge and should be held or admitted to bail
pursuant to Title 18, United States Code, Section 3144,

On February 10, 2020, Border Patro] Agent D. Stengert was conducting his assigned duties in
the Brown Field Border Patrol Station’s area of responsibility. At approximately 4:00 PM,
Department of Defense personnel, who were driving westbound on State Route 94, notified
agents of a group of five individuals getting into a black Dodge Challenger (the vehicle) near an
area known to Border Patrol agents as "South Grapevine." Agent Stengert, while parked near
the intersection of Barrett Lake Road and State Route 94 (SR-94), observed a black Dodge |
Challenger and he got behind it. Agent Stengert conducted a vehicle stop a quarter mile west of
Barrett Lake Road and SR-94 intersection. Agent Stengert approached the vehicle and
observed four individuals crammed inside the rear seats and one in the front passenger seat. All
the individuals were wearing soiled clothing, had mud in their hands and faces, and were.
holding small backpacks. Agent Stengert asked the driver, later identified as defendant, Adam
Carrazco MADRIS, to roll down his window, which he complied. Agent Stengert then
conducted an immigration inspection on the front passenger, later identified as material witness,
Nerineo REYES-Perez, who stated that he was a citizen of Mexico without any immigration
documents allowing him to enter or remain in the United States legally. At approximately 4:20
PM, Agent Stengert placed MADRIS under arrest.

As Agent Stengert attempted to place handcuffs on MADRIS, he started to resist. MADRIS
was not complying with the verbal commands Agent Stengert was giving him. After MADRIS
was secured by Border Patrol Agent V. Rodriguez, Agent Stengert conducted an immigration
inspection on the remaining four passengers, including one later identified as defendant Agar
Edmundo HUITRON-Castillo, and three later identified as material witnesses, Javier
FRANCISCO-Martinez, Juvenal FRANCISCO-Martinez, and Antonio REYES-Camacho, —
stated that they are citizens of Mexico without any immigration documents allowing them to
enter or remain in the United States legally. At approximately 4:25 PM, Agent Stengert placed
Javier FRANCISCO-Martinez, Juvenal FRANCISCO-Martinez, REYES-Camacho and
REYES-Perez, under arrest.
Case 3:20-cr-00873-DMS Document1 Filed 02/11/20 PagelD.4 Page 4 of 4
CONTINUATION OF COMPLAINT:
Adam Carrazco MADRIS,
Agar Edmundo HUITRON-Castillo,

Material Witnesses Javier FRANCISCO-Martinez, Juvenal FRANCISCO-Martinez, Antonio
REYES-Camacho and Nerineo REYES-Perez, admitted to being citizens of Mexico illegally
present in the United States. All material witnesses stated that smuggling arrangements were
made and that they agreed to pay between $1,000 and $6,000 USD to be smuggled into the
United States. All material witnesses stated that they entered the United States by walking
through the mountains with a foot guide. All Material Witnesses positively identified Agar
Edmundo HUITRON-Castillo as the foot guide. Material Witnesses Juvenal FRANCISCO- !
Martinez and Nerineo REYES-Perez, positively identified MADRIS as the driver of the vehicle.

 

 
